Per Curiam:

The judgment of the district court sustaining the plaintiff’s motion for a new trial is affirmed on the authority of the case of Bourquin v. Railway Co., 88 Kan. 183, 127 Pac. 770, which states the practice in this state as settled by a long line of decisions.
By denying the plaintiff’s motion for judgment on the special findings and granting his motion for a new trial the court indicated dissatisfaction with the findings as well as with the general verdict, and judgment on the special findings will not be directed in favor of the plaintiff.